IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE

  WILLIAM T. TERRELL and MARTHA M. TERRELL v. UNITED VAN
   LINES, INC., KWICK-WAY TRANSPORTATION COMPANY, and
                   VANLINER INSURANCE CO.

                   Direct Appeal from the Chancery Court for Knox County
                      No. 156744     Hon. Daryl R. Fansler, Chancellor



                   No. E2004-00407-COA-R3-CV - FILED APRIL 29, 2005


CHARLES D. SUSANO , JR., concurring.

       I agree with the result reached by the majority. With respect to the motion to amend, I
believe the trial court should have entered an order allowing the amendment; after which it could
have entered its order dismissing the plaintiffs’ claim. I believe this is the better practice under
Tenn. R. Civ. P. 15. However, since the trial court addressed the merits of the complaint, as if it had
been amended, any error in refusing to formally allow the amendment is harmless in nature. See
Tenn. R. App. P. 36 (b).




                                                       _______________________________
                                                       CHARLES D. SUSANO, JR., JUDGE